Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 2/15/2022 is acknowledged. Claims 1, 4-6, and 15-26 are pending in this application and under examination.  
Claim Rejections/Objections Withdrawn
The rejections of claims 2, 3, and 7 are mooted by the cancellation of those claims.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 4-6, 15 and 16 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification lacks written description support for a method of treating COVID-19 infection is maintained for reasons of record in the Office action mailed 9/15/2021. New claims 17-26 are rejected on the same grounds. 
Applicants’ argument in traverse cites passages from the specification which purport to show possession of the invention as claimed but which are largely theoretical (e.g., “…would be expected to experience relief..”), or  hypothetical, or allude to experimental results that are neither referenced nor provided. Notably, although Applicants’ argument refers to “the art of record in this case,” there is no prior art of record; no IDS has been filed.
For these reasons the finding that Applicants have not shown possession of the full scope of the claimed invention is maintained.
The rejection of claims 1, 4-6, 15 and 16 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method of treating COVID-19 infection is also maintained for reasons of record in the Office action mailed 9/15/2021. New claims 17-26 are rejected on the same grounds. The specification does not 
As discussed in the 9/15/2021 Office action, the specification provides no evidence in either Applicants’ disclosure or the prior art of a clinical nexus between “ACE2 externalizer” and “ACE2 internalization preventor” and no evidence of any clinical nexus between administration of such materials and treatment of COVID-19 infection. No animal or cellular model of the disease is invoked. Indeed, the terms “ACE2 internalization preventor” and “ACE2 externalizer” are not conventional in the art, and these terms are not clearly defined in Applicants’ disclosure.
The enablement prong of 35 U.S.C. §112(a) requires that a patent specification teach a skilled artisan to make and use – not to make and test – the full scope of the claimed invention without undue experimentation. For these reasons, it is maintained that treatment of COVID-19 infection as claimed in the instant claims would require an undue amount of experimentation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 4-6 and 17-26 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-6 are dependent on a canceled claim. Additionally, claims 4-6 and 17-26 still contain the recitation “analog,” the indefiniteness of which was discussed in ¶ 13 of the 9/15/2021 Office action. Therefore, it is not possible to determine what Applicants intend the claims to encompass.
	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622